Appeal from an order of the County Court, Kings County, insofar as it dismissed the first three counts in an indictment, the said counts charging *1087defendant with the crimes of attempted sodomy in the first degree, attempted sodomy in the second degree and assault in the second degree. Order modified on the law and the facts by striking therefrom the first two ordering paragraphs, and by striking from the third ordering paragraph everything following the word “denied” and substituting therefor the words “in all respects”. As so modified, order, insofar as appealed from, affirmed. The first three counts of the indictment are reinstated. In our opinion, the evidence before the Grand Jury was prima facie sufficient to establish the offenses charged in the first three counts, within the purview of section 258 of the Code of Criminal Procedure. (Cf. People v. Peary, 249 App. Div. 851.) Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.